DETAILED ACTION
Examiner acknowledges receipt of preliminary amendment to application 16/486,566 filed on August 16, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are still pending, with claims 1-10 being currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes that though the claims recite various “units” (a generic placeholder) and “means” functional language is not attached to the “units” or “means”, and thus 112(f) is not invoked.

Allowable Subject Matter
Claims 1-10 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a first, a second and a third elongated element; a first moving unit, pivotally connected to a first end of the first elongated element; a second moving unit, pivotally connected to a first end of the second elongated element; a cable connecting unit, pivotally connected to a second end of the first elongated element and to a second end of the second elongated element” and “wherein both moving units are arranged to be controlled by the control unit to be displaced in either direction along the third elongated element, wherein such  in combination with all the other elements recited in claim 1.
Claims 2-9, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 10 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu US PGPUB 2017/0008411 discloses a charging connector for an electric vehicle which comprises a plurality of moving pivotally connected to elongated elements, however, Wu fails to further disclose wherein both moving units are arranged to be controlled by the control unit to be displaced in either direction along the third elongated element, wherein such displacement causes the cable connecting unit to be displaced in relation to the third elongated element. Therefore, Wu fails to disclose the allowable subject matter indicated above.
Gao et al. US PGPUB 2013/0076902 likewise discloses a charging connector for an electric vehicle which comprises a plurality of moving pivotally connected to elongated elements, however, Gao fails to further disclose wherein both moving units are arranged to be controlled by the control unit to be displaced in either direction along the third elongated element, wherein such displacement causes the cable connecting unit to be displaced in relation to the third elongated element. Therefore, Wu fails to disclose the allowable subject matter indicated above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859